|,PER CURIAM.
Petitioner, Edward Earl Vanderford, successfully passed the essay portion of the Louisiana bar examination. However, the Committee on Bar Admissions (“Committee”) declined to certify him for admission to the practice of law based upon character and fitness concerns. On petitioner’s application to this court, we appointed the Office of Disciplinary Counsel to conduct an investigation and appointed a commissioner to take evidence concerning petitioner’s character and fitness. In re: Vanderford, 02-0364 (La.4/12/02), 814 So.2d 1272. Following the proceedings, the commissioner filed his report with this court, recommending that petitioner be denied admission to the practice of law. Neither petitioner nor the Committee objected to that recommendation.
A review of the record in this matter reveals that petitioner admitted he purposely gave untruthful or incomplete responses to questions set forth in the bar exam application. In particular, petitioner failed to disclose his 1987 felony conviction for two counts of unauthorized use of a movable, his 1991 misdemeanor conviction for attempted offense against intellectual property, and his 1985 misdemeanor arrest for drawing and displaying a weapon. We therefore conclude petitioner has failed to meet his burden of proving that he has “good moral character” to be admitted to the Louisiana State Bar Association. See Supreme Court Rule XVII, § 5(E). Accordingly, it is ordered that the application for admission is denied.